Title: To James Madison from William Jones, 27 February 1817
From: Jones, William
To: Madison, James


        
          Dear Sir
          Philada. 27 feb. 1817
        
        I understand a law has passed creating the Office of Solicitor to the Treasury and the intimate knowledge I have of the worth and talents of Mr E W Duval induces a wish that he should obtain that appointment.
        His services and experience in the Comptrollers Office while his worthy uncle filled that place afford him peculiar advantages, and his Sterling integrity professional talents and zeal for the public Service qualify him in an eminent degree for the discharge of the duties of Solicitor
        His pretensions I understand are supported by several highly respectable public characters and if your views of the public interest shall accord with his wishes I shall be highly gratified and obliged. I am most respectfully and faithfully your Obdt Servant
        
          W Jones
        
      